Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueyama (US 2018/0339727).
In re claim 1, Ueyama discloses a steering system (10) installed on a vehicle, comprising: a steering operation member (11) operated by a driver; a steering shaft (23) coupled to the steering operation member and configured to rotate in accordance with an operation of the steering operation member; a steering mechanism (20, 30) including a steering member (30) coupled to a wheel (FW) and configured to cause the steering member to move in accordance with rotation of the steering shaft so as to enable the wheel to be steered in accordance with a movement of the steering member; an operation assist device (44) configured to apply a torque to the steering shaft so as to assist the operation of the steering operation member; a steering assist device (50) including a working-fluid supply source for supplying a working fluid and a flow-rate adjusting mechanism (V1, V2, V3, V4) configured to adjust a supply flow rate that is a flow rate of the working fluid supplied from the working-fluid supply source, the steering assist device being configured to assist the movement of the steering member of the steering mechanism utilizing the working fluid supplied from the working-fluid supply source (57); and a controller (70) configured to control the torque applied to the steering shaft by the operation assist device and configured to control the flow-rate adjusting mechanism of the steering assist device so as to control the supply flow rate of the working fluid, wherein the steering assist device is configured to assist the movement of the steering member with an assist force that depends on the supply flow rate of the working fluid, and wherein the controller is configured to increase the supply flow rate of the working fluid when an operation speed of the steering operation member becomes equal to or higher than a set threshold speed (see [0145]).  
In re claim 2, Ueyama further discloses wherein the steering mechanism includes an input shaft (22) to which the steering shaft (23) is coupled and which is rotated by the steering shaft, and wherein the steering assist device is configured to assist the movement of the steering member with the assist force corresponding to a steering torque that is a torque applied to the input shaft by the steering shaft as shown in Figure 1.  
In re claim 4, Ueyama further discloses wherein the operation assist device includes an electric motor (44) as a source of generation of the torque applied to the steering shaft.  
In re claim 5, Ueyama further discloses an operation torque sensor (42) for detecting an operation torque that is a torque applied to the steering shaft by the operation of the steering operation member, wherein the controller is configured to control, in accordance with the detected operation torque, the torque applied to the steering shaft by the operation assist device (see [0068]).  
In re claim 6, Ueyama further discloses wherein the controller is configured to control, based on the operation speed of the steering operation member, the torque applied to the steering shaft by the operation assist device (see [0145]).  
In re claim 7, Ueyama further discloses wherein the controller is configured to control, based on an operation amount (rotation angle of shaft 211 which corresponds to operation amount of steering wheel) of the steering operation member, the torque applied to the steering shaft by the operation assist device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyama in view of Ura (US 2014/0345965).
In re claim 3, Ueyama further discloses wherein the steering assist device includes,- 17 - as the working-fluid supply source, a motor driven pump, but does not disclose an engine driven pump rotated by an engine of the vehicle. Ura, however, does disclose wherein the power steering pump (32) is driven by the engine (44). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power steering system of Ueyama such that the pump was driven by the engine to reduce the number of required motors on the vehicle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ueyama in view of Hata (US 9,415,801).
In re claim 8, Ueyama further discloses wherein the controller is configured to control the torque applied to the steering shaft by the operation assist device, but does not disclose being based on a running speed of the vehicle. Hata, however, does disclose wherein the power steering system is controlled based on a running speed of the vehicle (See claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power steering system of Ueyama to use of the vehicle speed as taught by Hata such that the control of the system is partially vehicle speed dependent to change the steering based up the speed of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering cases of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                         
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611